

115 S942 IS: Counterterrorism Screening and Assistance Act of 2017
U.S. Senate
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 942IN THE SENATE OF THE UNITED STATESApril 26, 2017Mr. Rubio (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require a plan to combat international travel by terrorists and foreign fighters, accelerate the
			 transfer of certain border security systems to foreign partner
			 governments, establish minimum international border security standards,
			 authorize the suspension of foreign assistance to countries not making
			 significant efforts to comply with such minimum standards, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Counterterrorism Screening and Assistance Act of 2017. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Foreign Relations of the Senate; (C)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (D)the Committee on the Judiciary of the Senate; (E)the Committee on Foreign Affairs of the House of Representatives;
 (F)the Committee on Homeland Security of the House of Representatives; and (G)the Committee on the Judiciary of the House of Representatives.
 (2)Foreign terrorist organizationThe term foreign terrorist organization means an organization that is designated by the Secretary of State as a foreign terrorist organization pursuant to section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (3)Nonhumanitarian, nontrade-related foreign assistanceThe term nonhumanitarian, nontrade-related foreign assistance has the meaning given the term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
			3.Foreign partner engagement plan
 (a)FindingsConsistent with the final report of the Committee on Homeland Security of the House of Representatives’s bipartisan Task Force on Combating Terrorist and Foreign Fighter Travel, Congress makes the following findings:
 (1)It is important for the national security of the United States to assist foreign partners in closing security gaps that may allow terrorists and foreign fighters to avoid detection while traveling internationally.
 (2)Building foreign partner capacity to combat terrorist travel helps extend the United States security beyond its border to mitigate threats before they reach the United States.
 (3)Since the attacks on September 11, 2001, United States Government departments and agencies have spent billions of dollars helping foreign partners improve their security against terrorist travel, including by providing such partners with technical assistance, equipment, training, and other tools.
 (4)The lack of a United States Government-wide, risk-based approach increases the likelihood that— (A)systematic security gaps abroad will persist; and
 (B)the United States Government will not maximize its response efforts to close such gaps.
 (5)Failure to effectively coordinate capacity-building activities also increases the likelihood of overlap, waste, and unnecessary duplication between the United States and international programs.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States Government must ensure capacity-building assistance is coordinated—
 (A)among United States Government departments and agencies; and
 (B)with foreign implementing partners; and (2)such assistance should be prioritized for the highest-risk countries for travel by terrorists and foreign fighters.
				(c)Plan
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and every two years thereafter in conjunction with the President’s budget submission to Congress under section 1105 of title 31, United States Code, until 2023, the Secretary of State, in accordance with the protection of intelligence sources and methods, shall develop and submit to the appropriate congressional committees unclassified and classified versions of a foreign partner engagement plan, which—
 (A)catalogs existing capacity-building initiatives abroad to combat travel by terrorists and foreign fighters; and
 (B)identifies areas for adjustment to align ongoing efforts with risk-based priorities.
 (2)Coordination and consultationThe plan required under paragraph (1) shall be developed in coordination with all relevant United States Government departments and agencies and in consultation with the Secretary of Homeland Security, the Secretary of the Treasury, the Secretary of Defense, the Attorney General, the Director of National Intelligence, and the Director of the Federal Bureau of Investigation.
 (3)ContentsThe plan required under paragraph (1) shall— (A)include an assessment of the countries of greatest concern and risk for travel to the United States by members of foreign terrorist organizations and foreign fighters, which may be based on the minimum standards described in section 5(b) and other factors, as appropriate, including—
 (i)the number of flights to the United States that originate from last points of departure in each country;
 (ii)visa waiver program status or visa application and denial rates for each country; (iii)recent threats, terrorist and foreign fighter travel trends, and the overall terror threat environment in each country; and
 (iv)other criteria identified by the Secretary of State and the Secretary of Homeland Security; (B)detail existing United States Government programs, projects, and activities intended to build the capacity of such countries to combat travel by terrorists and foreign fighters, including estimated spending levels by country, to the extent practicable; and
 (C)outline a plan for prioritizing United States Government resources toward countries referred to in subparagraph (A), including—
 (i)efforts that should be reformed, consolidated, or eliminated; and (ii)new programs, projects, or activities that are requested, being planned, or are undergoing implementation and the costs associated with such programs, projects, or activities.
						4.Sharing systems and equipment to obstruct travel by terrorists and foreign fighters
			(a)Border security and counterterrorism screening tools
 (1)In generalSubject to paragraph (2) and subsection (d), the Secretary of Homeland Security and the Secretary of State shall provide foreign governments, to the extent practicable, appropriate versions of—
 (A)U.S. Customs and Border Protection’s global travel targeting and analysis systems; and (B)the Department of State’s watch­list­ing, identification, and screening systems.
 (2)PrioritizationThe Secretary of Homeland Security and the Secretary of State shall provide the systems specified in paragraph (1) to countries referred to in section 3(c)(3)(A) before such systems are provided to other countries.
				(b)Equipment transfer
 (1)Defined termIn this subsection, the term excess nonlethal equipment and supplies means equipment and supplies that the Secretary of Homeland Security determines— (A)are not required for United States domestic operations; or
 (B)would be more effective to homeland security if deployed for use outside of the United States.
 (2)AuthorizationSubject to paragraphs (3) and (8), the Secretary of Homeland Security may provide excess nonlethal equipment and supplies to a foreign government, with or without reimbursement, if the Secretary determines such action would—
 (A)further the homeland security interests of the United States; and (B)enhance the recipient government’s capacity—
 (i)to mitigate the risk or threat of terrorism, infectious disease, or natural disaster; (ii)to protect and expedite lawful trade and travel; or
 (iii)to enforce intellectual property rights. (3)Limitation on transferIn carrying out paragraph (2), the Secretary of Homeland Security may not provide any foreign country with—
 (A)any equipment or supplies that are designated as items on the United States Munitions List pursuant to section 38 of the Arms Export Control Act (22 U.S.C. 2778); or
 (B)any vessel or aircraft. (4)Related trainingIn conjunction with the provision of equipment or supplies pursuant to paragraph (1), the Secretary of Homeland Security may provide such training and assistance as the Secretary determines to be necessary to use or operate such equipment or supplies.
 (5)Maintenance of transferred equipmentThe Secretary of Homeland Security may provide for the maintenance of transferred equipment or supplies through service contracts or other means, with or without reimbursement, as the Secretary determines appropriate.
 (6)Reimbursement of expensesThe Secretary of Homeland Security may collect payment from a recipient government under this subsection for the provision of training, shipping costs, supporting materials, maintenance, supplies, or other assistance in support of equipment or supplies provided under this subsection.
 (7)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any amount collected under this subsection—
 (A)shall be credited as offsetting collections, subject to appropriations, to the account that finances the activities and services for which the payment is received; and
 (B)shall remain available until expended for homeland security. (8)ConcurrenceThe Secretary of Homeland Security may exercise the authority under this subsection only with the concurrence of the Secretary of State.
 (9)Rule of constructionNothing in this subsection may be construed as affecting, augmenting, or diminishing the authority of the Secretary of State.
				(c)Notification to Congress
 (1)In generalNot later than 15 days before providing any systems, equipment, or supplies under this section, the Secretary of Homeland Security and Secretary of State shall notify the appropriate congressional committees in accordance with paragraph (2).
 (2)ContentsEach notification under paragraph (1) shall include— (A)the specific vulnerability that will be mitigated by the provision of the systems, equipment, or supplies under this section;
 (B)an explanation for the recipient’s inability or unwillingness to independently acquire such systems, equipment, or supplies;
 (C)an evacuation plan for any sensitive technologies in case of emergency or instability in the country to which such systems or equipment or supplies is being provided;
 (D)how the United States Government will ensure that such systems or equipment or supplies are being maintained appropriately and used as intended; and
 (E)the total monetary value of such systems, equipment, and supplies. (d)Rule of construction (1)Defined termIn this subsection, the term Export Administration Regulations means—
 (A)the Export Administration Regulations maintained and amended under the authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and codified in subchapter C of chapter VII of title 15, Code of Federal Regulations; and
 (B)any successor regulations. (2)RestrictionThe authority provided under this section shall be exercised in accordance with applicable provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.), the Export Administration Regulations, and any other similar provision of law.
				5.Actions with respect to foreign countries that fail to meet minimum standards for serious and
			 sustained efforts to combat terrorist and foreign fighter travel
			(a)Reports to Congress
 (1)In generalNot later than April 30 of each year through 2022, the Secretary of State, in coordination with the Secretary of Homeland Security, shall submit to the appropriate congressional committees a report, in unclassified or classified form, that describes—
 (A)the status of efforts of foreign governments to combat terrorist and foreign fighter travel, including an update to the foreign partner engagement plan required under section 3(c); and
 (B)relevant United States Government actions taken to help countries comply with minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel, such as the minimum standards described in subsection (b).
 (2)Inclusion in country reports on terrorismTo the extent practicable, the Secretary of State, in coordination with the Secretary of Homeland Security, should incorporate the reports required under paragraph (1) into the annual country reports on terrorism submitted pursuant to section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f).
 (b)Minimum standards describedThe minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel applicable to the government of a foreign country include—
 (1)making meaningful efforts to identify and monitor terrorists and foreign fighters operating within the territory of the country;
 (2)regularly exchanging substantive counterterrorism information with other foreign governments, including the United States Government, through bilateral or multilateral channels and international organizations such as INTERPOL;
 (3)cooperating with other foreign governments in the investigation and prosecution of terrorists and foreign fighters;
 (4)implementing effective border controls or participating in an existing border-crossing control regime that has been determined by the United States Government to employ effective border-crossing oversight;
 (5)having controls and systems in place to prevent and report upon counterfeiting, forgery, and fraudulent use or possession of false, stolen, or lost identity papers and travel documents;
 (6)collecting air passenger data and employs evidence-based traveler risk assessment and screening procedures, including the collection and analysis of travel data;
 (7)appropriately screening travelers, including vetting travelers at air, sea, and land ports of entry, against counterterrorism and other criminal databases, as appropriate;
 (8)submitting information to INTERPOL databases and screening travelers against IN­TER­POL databases at ports of entry and exit;
 (9)establishing and implementing domestic laws criminalizing material support to foreign terrorist organizations and having the ability and willingness to prosecute cases involving such material support to foreign terrorist organizations;
 (10)taking measures to prevent individuals in its territory from traveling abroad to enlist with or provide material support to foreign terrorist organizations;
 (11)taking measures to ensure a minimal level of corruption and likelihood that corruption could impact the veracity of security and intelligence reporting from the country, a minimal likelihood that such corruption could adversely affect the legitimacy of national identity papers of the country, and not sheltering suspects from investigation and prosecution; and
 (12)not being classified as a high-risk program country under section 217(c)(12) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(12)).
 (c)Suspension of assistanceThe Secretary of State, in consultation with the Secretary of Homeland Security and the heads of other Federal agencies, as appropriate, is authorized to suspend nonhumanitarian, non­trade-related foreign assistance to the government of any foreign country that is not making significant efforts to comply with the minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel described in subsection (b).
 6.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.